Opinion issued May 22, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00050-CV
                            ———————————
                         RICKEY BICKLEY, Appellant
                                         V.
                             G. K. PILLAI, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1040668


                          MEMORANDUM OPINION

      Appellant, Rickey Bickley, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further, appellant

has not paid or made arrangements to pay the fee for preparing the clerk’s record.

See TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution.

                                  PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                          2